DETAILED ACTION

      CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reading unit that reads, from a storage medium, a target image ….; and  an input unit that calculates a control input to be inputted to the robot … in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the terms “a reading unit” and “an input unit” refer to a computer (see specification Pub. No.: US 2020/0376678): par. 31, 40-41 and Figures 1).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (JP 2015 157339 – Machine translation).
Regarding claim 1, Kishi discloses a visual servo robot system comprising
a robot that handles the object (e.g., robot configured to move a work object) (see par. 8, 44 and Figures 2-3); 
5an irradiation device (e.g., a projection unit 32) that irradiates light onto the object that is handled by the robot (e.g., projection unit 32 projects pattern light onto the work object 38 – Figure 2 depicts the robot’s arm handling the work object having the projected pattern light) and is fixed at a position that differs from a position of the robot (e.g., Figure 2 and 5-8 depicts the projected unit 32 position at a different location than the robot )(see par. 40, 49 and Figure 2 and 5-8); 
a camera (e.g., camera 340) that captures an image of the object in a state in which the light irradiated by the irradiation device is striking the object, and outputs a current image (e.g., the camera 340 is configured to acquire a captured image 36 having a predetermined image projected on a work object via projected unit 32 and output the captured image to a process unit), the camera being fixed at a position that differs from the position of the robot (e.g., Figure 2, 5-8 depict the camera 340 position at a different location than the robot) (see par. 8, 36 and Figure 2, 5-8); 
10a reading unit (e.g., robot control unit 130 / processing unit 110) that reads a target image (e.g., a target image) that is assumed to be captured by the camera when the object is in target position and attitude and the light irradiated from the irradiation device is striking the object (e.g., robot control unit 130 / processing unit 110 configured to move the work object 38 to a target position and posture based on projected pattern light while the camera 340 acquires a captured image 36 of the work object – e.g., limitation: target image – par. 24, 30-31 49-51), and
an input unit (e.g., robot control unit 130 / processing unit 110) that calculates a control input to be inputted to the robot based on a difference in luminance value between the current image and the target image, and inputs the 15control input to the robot (e.g., robot control unit 130 / processing unit 110 configured to control the robot to move the work object 38 so to have a same pattern as a reference image 34 and accurately adjust it to a target position and posture while the camera 340 is configured to acquire captured image 36 – e.g., limitation: target image. The control unit 130 / processing unit 110 uses the light pattern value variation as it moves the work object  to have the same pattern as the reference image – par. 24, 49-51), 
Note: the specification discloses (i) the reading unit and input unit as a calculating unit which is defined as a computer – see specification (Pub. No.: US 2020/0376678): par. 31, 40, and 41 and Figures 1 and 2) and (ii) target image as an image capture of an object at a target position and attitude (Pub. No.: US 2020/0376678): abstract, par. 4 and 40).

However, Kishi does not specifically disclose that a target image read from a storage medium by the reading unit.
However, Kishi teaches a storage unit 130 configured to store the reference image 34 to obtain image feature extraction using corner detection or Gaussian Filter and control the robot via visual servo accordingly (see par. 31 and 53-55). Given this   disclosure, one of ordinary skill in the art before the effective filing date of the claimed invention can reasonably conclude that other capture image(s) including target image -  such as when the moving work object 38 achieves the same pattern as the reference image 34 – need to be stored at the storage unit 130 for the robot control unit 130 / processing unit 110 to enhance a proper control of the work object and determine an accurate adjustment of the work object to a target position and posture based on the target image.
wherein  the light that is irradiated by the irradiation device is light that has a luminance distribution that is based on a reference image (e.g., a reference image 34) in which the luminance value changes along a predetermined direction (e.g., Figures 2 and 5-6 depict pattern light distribution over the work object to project a reference image 34; wherein the projection unit is configured to adjust the brightness of pattern light. Figure 2 also depicts the reference image (arrow) with brightness variation along a predetermined direction) (see par. 40, 49-51 and Figures 2 and 5-6).

Regarding claims 2 and 4-5, Kishi discloses a visual servo robot system comprising the luminance value includes a first luminance value and a second luminance value that is smaller than a first luminance value (e.g., Figure 2 depicts a capture image 36 having an inner side and outer side of an arrow; wherein the inner side (dark area – second luminance value) contains less luminance value than the outer side (white area – first luminance value)); and in the reference image, the luminance value changes such that the first luminance value and the second luminance value alternate along the predetermined direction (e.g., Figure 2 also depicts luminance value changing in a given direction (e.g., x/y direction), for instance from white area direction into dark area direction and vice versa – claims 4 and 5 limitation) (see partial Figure 2 and notations below for the capture image and par. 14-15, 20, 24-25, 29, 36, and 40, 45-47 ).

    PNG
    media_image1.png
    454
    743
    media_image1.png
    Greyscale

Figure 2: partial image with respect to the capture image 36 – added notation

Regarding claims 3 and 6, Kishi discloses a visual servo robot system comprising
wherein: in the reference image (e.g., reference image 34), the luminance value changes such that the first luminance value and the second luminance value alternate along the predetermined direction at every 184041 P-000698-US plurality of pixels (e.g., Figure 2 depicts a reference image 34 having inner side and outer side of an arrow; wherein the inner side (dark area – having a second luminance brightness)  contain less luminance value than the outer side (white area – having a first luminance brightness) – it is reasonable understood that the reference image contains a plurality of pixel and its luminance brightness changes at a given direction (e.g., X/Y direction) – for instance, from white area direction into dark area direction and vice versa  ) (see partial Figure 2 and notations below for the reference image and par. 14-15, 20, 24-25, 29, 36, and 40, 45-47).

    PNG
    media_image2.png
    475
    683
    media_image2.png
    Greyscale


Figure 2: partial image with respect to the reference image 34 – added notation

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (JP 2015 157339 – Machine translation) in view of Harada et al. (Pub. No.: 2015/0339833 A1). 

Regarding claims 7-9; Kishi discloses a visual servo robot system wherein Figure 2 depicts a reference image 34 having inner side and outer side of an arrow; wherein the inner side (dark area – having a second luminance brightness)  contain less luminance value than the outer side (white area – having a first luminance brightness) – wherein luminance brightness changes in a given direction (x/y direction – orthogonal), for instance from white area direction into dark area direction and vice versa) (see both partial Figure 2 and notations above for the reference image and capture image and par. 14-15, 20, 24-25, 29, 36, and 40, 45-47).
However, Kishi’s reference fails to specifically disclose the reference image is an image of a grid pattern.
However, Harada et al. teach a visual servoing for controlling a robot to perform predetermined work based on grid pattern image that is reflected on a target W (see par. 34, 82-86, 123; Figures 3-6).
Given the teaching of Harada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Kishi’s invention to incorporate, within the visual servo robot system, a mechanism / process to control the operation of a robot based on a grid pattern image reflected on a work object / target W and perform suitable pattern image for material and shape of the work object.    
The modification would enhance visual servo robot system configured to move work object for achieving same pattern as a reference image and accurately adjust it to a target position and posture based projected pattern light, grid pattern image and suitable pattern image for material and shape of the work object.      

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664